Title: From George Washington to Thomas Jefferson, 25 March 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] March 25th 1792.

The President of the United States has attentively considered the “Project of a Convention with the Spanish Provences” which was submitted to him by the Secretary of State, and informs him that the same meets his approbation. The President, however, thinks it proper to observe, that in perusing the beforementioned Project some doubts arose in his mind as to the expediency of two points mentioned therein. The one relative to instituting a civil, instead of a criminal process against Forgerers; who, generally, if not always, are possessed of little property.

The other, respecting the unlimited time in which a person may be liable to an Action.
By expressing these quæries the President would not be understood as objecting to the points touched upon; he only wishes to draw the Secretary’s further attention to them, & if he should, upon reconsideration, think it right for them to stand upon their present footing the President acquiesces therein.
